Citation Nr: 1642069	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  15-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for tension headaches.

5.  Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 2010 to December 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the RO issued a rating decision in November 2015 that granted service connection for tension headaches with a noncompensable rating, effective December 19, 2013, and denied a rating in excess of 50 percent for MDD.  Because the Veteran filed a timely notice of disagreement with the November 2015 rating decision that established and perfected his appeal (see July 2016 VA Form 9), the Board properly has jurisdiction over the issues of an increased rating for tension headaches and MDD.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in August 2016, the Veteran's representative reported that the Veteran wishes to be scheduled for a travel board or videoconferece hearing, whichever becomes available first.  Therefore, in accordance with the Veteran's request, she should be afforded the opportunity to testify at a hearing before a VLJ via videoconference or Travel Board, whichever is available first.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing or a travel board hearing, whichever is available earliest, at the RO located in Huntington, West Virginia, in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700 (a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

